DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because they fail to provide text labels or a legend for the element boxes 20 and 70 in Fig. 1; 20, 70, and 90 in Fig. 2; and 20, 70, 80, and 90 in Fig. 3.  Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02; 37 CFR 1.83; and 37 CFR 1.84 (o).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU (US 2019/0372465).
 	Regarding claim 1, XU discloses an electric vehicle charging station (abstract), comprising: 
 	an electric power interface configured to receive electrical power from an electric power source (120, Fig. 2; ¶ 0030); 
 	a plurality of AC-DC-voltage converters (130) electrically supplied by the electric power source, each AC-DC-voltage converter of the plurality of AC-DC-voltage converters comprising an AC-DC-power capability relating to a maximal possible AC-DC-power provided by the AC-DC-voltage converter (¶ 0031: rated power); 
 	a plurality of DC-DC-voltage converters (160) electrically supplied by the plurality of AC-DC-voltage converters over at least one DC-bus (140, Figs. 1, 2, 4, and 5), each DC-DC-voltage converter of the plurality of DC-DC-voltage converters comprising a DC-DC-power capability relating a possible DC-DC-power provided by the DC-DC-voltage converter (¶ 0032, 0039: power rating); 
 	a plurality of charging terminals (170, Fig. 1) configured to charge an electric vehicle (110), each DC-DC-voltage converter providing electric power to one charging terminal of the plurality of charging terminals (¶ 0030); 
 	a control device (¶ 0027) configured to schedule the AC-DC-power of the plurality of AC-DC-voltage converters to the plurality of DC-DC-voltage converters based on a managing algorithm (e.g., a managing algorithm is necessary to control the switches of the AC/DC converter shown in Fig. 7 and to carry out the charging as shown in Fig. 4; an energy management strategy is disclosed in ¶ 0029, 0034, 0050); and 
 	a communication channel connecting the plurality of AC-DC-voltage converters and the plurality of DC-DC-voltage converters with the control device (e.g., communication channel is necessary to control the switches of the AC/DC converter shown in 7 and to carry out the charging as shown in Fig. 4), 
 	wherein a sum of the DC-DC-capabilities of the plurality of DC-DC-voltage converters is equal or higher than a sum of the AC-DC-power capabilities of the plurality of AC-DC-voltage converters (¶ 0034-0035: e.g., this is implied when additional power from battery 510 is utilized; also, this may occur when, e.g., the AC/DC converters may have a power capability of 1MW as disclosed in ¶ 0031 and the DC/DC converters may have a power capability of 1MW as disclosed in ¶ 0039), 
 	wherein the control device is configured to determine the AC-DC-power capability of the plurality of AC-DC-voltage converters (¶ 0034-0035: e.g., the AC/DC power capability of the converters 130 is implied in order to determine how much power other power sources such as batteries 510 contribute to charge the electric vehicle) and an output power requested by the plurality of charging terminals over the communication channel (¶ 0029-0030: electric vehicle power charging requirements), and 
 	wherein the managing algorithm uses the determined AC-DC-power capability and the requested output power (¶ 0029, 0034, 0050: the power capability and requested power are utilized in the energy management strategies).
	Regarding claim 2, XU discloses the control device is configured to determine the AC-DC-power capability of the plurality of AC-DC-voltage converters in real-time (¶ 0034-0035: e.g., the real time AC/DC power capability of the converters 130 is implied in order to determine how much power other power sources such as batteries 510 contribute to charge the electric vehicle).
 	Regarding claim 4, XU discloses at least one auxiliary device electrically connected to the at least one DC-bus, comprising an auxiliary-power capability relating to a possible auxiliary-power provided by the auxiliary device, wherein the communication channel connects the at least one auxiliary device with the control device, wherein the control device is configured to determine the auxiliary-power capability over the communication channel, and wherein the managing algorithm uses the determined auxiliary-power capability (¶ 0035: the auxiliary device comprises a battery 510 and converter 520 as shown in Fig. 5).
 	Regarding claim 5, XU discloses a sum of the DC-DC-capabilities of the plurality of DC-DC-voltage converters is equal to or higher than a sum of the AC-DC-power capabilities of the plurality of AC-DC-voltage converters and a sum of the auxiliary-power capability of the at least one auxiliary device (¶ 0035).
	Regarding claim 7, XU discloses the at least one auxiliary device comprises a battery-device (510, Fig. 5), and wherein the battery-device is configured to be charged by the AC-DC-voltage converters and/or configured to electrically supply the at least one DC-bus (¶ 0035).
 	Regarding claim 8, XU discloses the at least one auxiliary device is directly connected to the at least one DC-bus (auxiliary device comprising 510 and 520 is directly connected to DC bus 140 as shown in Fig. 5).
	Regarding claim 9, XU discloses a ratio between a sum of AC-DC-power capabilities and DC-DC-capabilities is smaller than 1 (¶ 0034-0035: e.g., the ratio is implied as being less than 1 when additional power from battery 510 is utilized; also, this may occur when, e.g., the AC/DC converters have a power capability of 1MW as disclosed in ¶ 0031 and the DC/DC converters have a power capability of 1MW as disclosed in ¶ 0039).
	Regarding claim 10, XU discloses the communication channel comprises a first communication channel section connecting the AC-DC voltage converters and/or the at least one auxiliary device with the control device, and a second communication channel section connecting the DC-DC-voltage converters with the control device (¶ 0035, 0037-0039: communication channels are implied in order to control the voltage converters).
 	Regarding claim 11, XU discloses the managing algorithm is based on an energy price, maintenance costs of components of the electric vehicle charger station, and/or a time of the day (¶ 0035, 0036, 0051).
	Regarding claim 15, XU discloses a method for operating the electric vehicle charging station of claim 1, comprising: determining the AC-DC-power capability of the plurality of AC-DC-voltage converters (¶ 0034-0035: e.g., the AC/DC power capability of the converters 130 is implied in order to determine how much power other power sources such as batteries 510 contribute to charge the electric vehicle) and the output power requested by the plurality of charging terminals (¶ 0029-0030: electric vehicle power charging requirements); and scheduling the AC-DC-power of the plurality of AC-DC-voltage converters to the plurality of DC-DC-voltage converters based on the managing algorithm (e.g., a managing algorithm is necessary to control the switches of the AC/DC converter shown in 7 and to carry out the charging as shown in Fig. 4; an energy management strategy is disclosed in ¶ 0029, 0034, 0050), wherein the managing algorithm uses the determined AC-DC-power capability and the requested output power (¶ 0029, 0034, 0050: the power capability and requested power are utilized in the energy management strategies).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU as applied to claims 1, 2, 4, 5, 7-11, and 15 above, and further in view of WACHAL (US 2014/0266061).
	Regarding claim 3, XU discloses the electric vehicle charging station as applied to claim 1 but fails to disclose the communication channel comprises fiber optics, a Can Bus, a serial RS485, or a wireless communication comprising a 5G network for low latency communication. WACHAL discloses the communication channel comprises fiber optics, a Can Bus, a serial RS485, or a wireless communication comprising a 5G network for low latency communication (¶ 0090: CAN Bus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the CAN Bus for the generic communication channel of XU since a skilled artisan would have to choose a specific communication channel in order to practice the disclosed circuitry of XU. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a CAN Bus in order to utilize the known communication characteristics of a CAN Bus.
	Regarding claim 12, XU discloses the electric vehicle charging station as applied to claim 1 but fails to disclose an external control device configured to control an amount of provided electrical power to the electric vehicle charging station by the electrical power source. WACHAL discloses an external control device configured to control an amount of provided electrical power to the electric vehicle charging station by the electrical power source (¶ 0086, 0087, 0120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the external control device in order to perform appropriate charge methods based on the available real time rating of the power source (WACHAL, ¶ 0120).
 	Regarding claim 13, XU as modified by WACHAL teaches the external control device comprises a supervisory control and data acquisition (SCADA) (WACHAL, ¶ 0120).
 	Regarding claim 14, XU as modified by WACHAL teaches the external control device is connected with the plurality of AC-DC-voltage converters by an external communication channel to control an amount of provided electrical power from the electric power source for each AC-DC-voltage converter (WACHAL, ¶ 0086, 0087, 0120).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU as applied to claims 1, 2, 4, 5, 7-11, and 15 above, and further in view of GE (WO 2019/153305).
 	Regarding claim 6, XU discloses the electric vehicle charging station as applied to claim 4 but fails to disclose the at least one auxiliary device comprises a renewable-energy-device, and wherein the renewable-energy-device is configured to be charged by converting energy and/or configured to electrically supply the at least one DC-bus. GE discloses the at least one auxiliary device comprises a renewable-energy-device, and wherein the renewable-energy-device is configured to be charged by converting energy and/or configured to electrically supply the at least one DC-bus (¶ 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the renewable energy device in order to reduce the cost of electricity and/or reduce the load on the power source.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU.
	Regarding claim 16, XU discloses the electric vehicle charging station as applied to claim 9 but fails to disclose the ratio between the sum of AC-DC-power capabilities and DC-DC-capabilities is smaller than 0.5. However, XU discloses the ratio between the sum of AC-DC-power capabilities and DC-DC-capabilities as a result-effective variable, i.e., the ratio is disclosed as smaller than 1 (see rejection of claim 9). It would have been obvious to one having ordinary skill in the art to provide the ratio between the sum of AC-DC-power capabilities and DC-DC-capabilities is smaller than 0.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please note that the instant application does not disclose any criticality for the claimed limitation(s). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ratio smaller than 0.5 in order to provide energy management strategies for sourcing charging currents from various energy storage solutions (XU, ¶ 0029) and/or reduce grid current demand (XU, ¶ 0051).
 	Regarding claim 17, XU teaches the electric vehicle charging station as applied to claim 16 but fails to disclose the ratio between the sum of AC-DC-power capabilities and DC-DC-capabilities is smaller than 0.3. However, XU discloses the ratio between the sum of AC-DC-power capabilities and DC-DC-capabilities as a result-effective variable, i.e., the ratio is disclosed as smaller than 1 (see rejection of claim 9). It would have been obvious to one having ordinary skill in the art to provide the ratio between the sum of AC-DC-power capabilities and DC-DC-capabilities is smaller than 0.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please note that the instant application does not disclose any criticality for the claimed limitation(s). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ratio smaller than 0.3 in order to provide energy management strategies for sourcing charging currents from various energy storage solutions (XU, ¶ 0029) and/or reduce grid current demand (XU, ¶ 0051).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022